November 15, 2011




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                           CITY OF HOUSTON, Appellant

NO. 14-10-01244-CV                      V.

CLAUDINE M. ANELLO, BATISTA J. ANELLO AKA BATISTA JOSEPH ANELLO
  & CLAUDE JONES COMPANY, L.L.C., CLAUDE B. ANELLO, REGISTERED
   AGENT, DEANN RENA LACROIX, RONALD GENE ROSSI & KATHLEEN
            MCIVER AKA KATHLEEN VANKEUREN, Appellee
                      ____________________

      Today the Court heard appellant=s motion to dismiss the appeal from the judgment
signed by the court below on October 1, 2010. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.
      We further order that each party shall pay its costs incurred by reason of this
appeal.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.